11-2801-ag                                                                    BIA
         Zhang v. Holder                                                       Schoppert, IJ
                                                                               A095 716 385



                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 25th day of May, two thousand twelve.
 5
 6       PRESENT:
 7                 DENNIS JACOBS,
 8                     Chief Judge,
 9                 BARRINGTON D. PARKER,
10                 RICHARD C. WESLEY,
11                     Circuit Judges.
12       _____________________________________
13
14       JIAO LING ZHANG, AKA MEI YAN CHEN,
15                Petitioner,
16
17                         v.                                   11-2801-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                John Z. Zhang, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Ada Bosque, Senior
28                                      Litigation Counsel; Yamileth G.
29                                      Handuber, Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Jiao Ling Zhang, a native and citizen of the People’s

 6   Republic of China, seeks review of a June 15, 2011, order of

 7   the BIA affirming the August 31, 2009, decision of

 8   Immigration Judge (“IJ”) Douglas Schoppert, which denied her

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Jiao

11   Ling Zhang, No. A095 716 385 (B.I.A. June 15, 2011), aff’g

12   No. A095 716 385 (Immig. Ct. N.Y. City Aug. 31, 2009).       We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.     See 8

19   U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).

21       For applications (such as this) governed by the

22   amendments made to the Immigration and Nationality Act by

23   the REAL ID Act of 2005, the agency may, considering the

                                     2
 1   totality of the circumstances, base a credibility finding on

 2   the applicant’s “demeanor, candor, or responsiveness,” the

 3   plausibility of her account, and inconsistencies in her

 4   statements, without regard to whether they go “to the heart

 5   of the applicant’s claim.”     See 8 U.S.C.

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 7   167 (2d Cir. 2008).   We will “defer to an IJ’s credibility

 8   determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make” such a ruling.     Xiu Xia Lin, 534 F.3d at 167.

11       The IJ’s adverse credibility determination is supported

12   by substantial evidence:     (1) Zhang’s failure to mention

13   during her credible fear interview the first forcible

14   abortion she allegedly underwent; (2) Zhang’s testimony,

15   contrary to a statement in her asylum application that she

16   was not forcibly subjected to insertion of an intrauterine

17   device; (3) Zhang’s failure to mention during her testimony

18   that family planning officials visited her home after her

19   second abortion, as she asserted in her credible fear

20   interview; and (4) Zhang’s testimony that her boyfriend in

21   the United States was unaware of her flight to the United

22   States, though she stated the opposite during an airport


                                     3
 1   interview.    Moreover, the IJ reasonably rejected Zhang’s

 2   explanations for her inconsistent testimony.    See Majidi v.

 3   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).    Given these

 4   inconsistencies and omissions in Zhang’s testimony and

 5   between her testimony and the documentary evidence, the

 6   totality of the circumstances supports the agency’s adverse

 7   credibility determination.1   See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

 9       For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




            1
             Zhang argues with some force that the discrepancy
       in her testimony regarding her child’s date of birth was
       obviously explained by her inconsistent use of the lunar
       calendar. But, because the totality of the evidence
       supports the adverse credibility determination, remand is
       not warranted. See Xiu Xia Lin, 534 F.3d at 167; Yanqin
       Weng, 562 F.3d at 513.
                                    4